DETAILED ACTION
The instant application having Application No. 16/463774 filed on November 1, 2019 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on November 23, 2016 (PCT/IB2017/057300).


Claim Objections
Claims 1-4, 6, and 10-11 are objected to because of the following informalities:
Claims 1 and 6 recite “non-third generation partnership project, non-3GPP, access network”, which should be “non-third generation partnership project (non-3GPP) access network”. 
Claims 2 and 4 recite “The method of claim 1 wherein”, which should be “The method of claim 1, wherein”.
Claim 2 recites “identification initiator, IDi, payload”, which should be “identification initiator (IDi) payload”.
Claim 3 recites “where in”, which should be “wherein”.
Claim 4 recites “Certificate Authority, CA, list”, which should be Certificate Authority (CA) list”.
Claim 10 recites “Authentication and Authorization, AA, request message”, which should be “Authentication and Authorization (AA) request message”.
Claim 11 recites “The method of claim 10 where in”, which should be “The method of claim 10, wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation "the identification initiator”; however, there is insufficient antecedent basis for this limitation in the claim.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for 
 
Allowable Subject Matter
Claims 1, 6, and 10 are objected to as being allowable if the Claim Objections are overcome. The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, providing privacy of a user identity when establishing a connection to a network over a non-third generation partnership project, non-3GPP, access network, the method comprising: sending a message comprising an anonymous user identity; receiving a request for obfuscating the user identity wherein the request comprises a server certificate; and validating the server certificate and sending a response message comprising the user identity obfuscated by a public key associated with the server certificate". The closest prior art of record includes:
Bae (US 2007/0022476) Figure 3 and paragraphs 3 and 5, teaches implementing the system in a WLAN network, which is not a 3GPP network. This allows the user to connect to a 3GPP network by going through a WLAN network. Bae, Figure 3 item 303, teaches sending an Identification-Initiator IDi. This is an IKE_AUTH request and includes a request for a certificate. Bae, Figure 3 item 307 and associated texts such as paragraphs 9 and 49, teaches receiving an IKE--_AUTH response which includes a certificate. The IKE_AUTH messages are used to establish secure sessions. Therefore, the request is considered as a request to 
NPL (“Addition of new DSMIPv6 test case for Security association establishment with Home Agent reallocation procedure”) hereinafter referred to as Qualcomm, page 3 paragraphs 2 and 3, teaches that the username part of the IDi payload in an IKE_AUTH request message may be an IMSI, which is considered as an anonymous user identity because it does not contain any identifying information that can be used to specifically identify a user. Qualcomm, page 2 paragraphs 2 and 3, teaches that the username part of the IDi payload of an IKE-AUTH request message may be an IMSI. However, Qualcomm does not specifically teach receiving a request for obfuscating the actual user identity, validating the server certificate and transmitting the actual user identity obfuscated by the public key of the server certificate as claimed.
Luft (US 2009/0305671) – teaches a hidden unambiguous user identifier that is encrypted for a non-3GPP network.
Sedlacek (US 2016285627) – teaches that the user identity can be the IMSI and is stored in the identification initiator (IDi) payload. However, this 
However, the combination of limitations of sending a message comprising an anonymous user identity, receiving a request for obfuscating the actual user identity, validating the server certificate and transmitting the actual user identity obfuscated by the public key of the server certificate as currently claimed cannot be found in the cited prior art of record.
Claims 3-5 and 11-12 are objected to as being allowable if the Claim Objections are overcome for the same reasons as cited above and for being dependent on an objected to base claim.
Claim 2 is objected to as being allowable if the 35 USC 112 rejection is overcome for the same reasons as cited above and for being dependent on an objected to base claim.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Zeira (WO 2015/103170) – teaches using temporary user identifiers to hide the actual user identifier from other applications in a non-3GPP system. Zeira also teaches obfuscating the user identifiers.
Anderson (WO 2010/045985) – teaches a user identity that is temporary and anonymous.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498